In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from (1) a decision of the Family Court, Bangs County (Lim, J), dated November 24, 2004, (2) a fact-finding order of the same court dated November 24, 2004, which, after a hearing, found that he abused and neglected the subject child, and (3) an order of disposition of the same court *446dated January 6, 2005, which, inter alia, directed him to stay away from the mother and the subject child except for court-ordered visitation.
Ordered that the appeals from the decision and the fact-finding order are dismissed, without costs or disbursements, as the decision and the fact-finding order were superseded by the order of disposition; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
The father’s contention that the Family Court’s finding of abuse was not supported by a preponderance of the evidence is without merit. The validating testimony of the child abuse expert, as well as the testimony of a caseworker for the Administration for Children’s Services (hereinafter ACS) constituted sufficient corroboration of the child’s out-of-court statements to support the determination of the Family Court (see Matter of Nicole V., 71 NY2d 112, 121 [1987]; Matter of Christopher L., 19 AD3d 597 [2005]; Matter of Harry S., 237 AD2d 613 [1997]; Matter of Linda K., 132 AD2d 149, 161 [1987]).
Moreover, ACS proved by a preponderance of the evidence at the fact-finding hearing that the father neglected the subject child by engaging in acts of violence against her mother in the presence of the child, thereby creating an imminent danger that the child’s physical, mental, and emotional health would be harmed (see Matter of Carlos M., 293 AD2d 617, 619 [2002]; Matter of Cybill V., 279 AD2d 582 [2001]; Matter of Tami G, 209 AD2d 869, 870 [1994]).
The father’s remaining contentions are either unpreserved for appellate review or without merit. Crane, J.P., Mastro, Fisher and Lunn, JJ., concur.